LeTARTE, Chief Judge
(concurring in part and dissenting in part):
Although I agree that the staff judge advocate utilized an improper evidentiary standard with respect to the findings of guilty of Specifications 1 and 4 of Charge III, I do not agree with Judge Orser that the error extended only to those two specifications or with Judge Early that the error was waived by defense counsel’s failure to challenge it when offered the opportunity pursuant to the Court’s mandate in United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975). In my opinion, it must be presumed that the staff judge advocate applied the same erroneous standard to the findings of guilty of Specifications 2 and 3 of Charge III as he did to Specifications 1 and 4 thereof.
It is immaterial that the correct evidentiary standard was set forth by the author of the post-trial review as to Specifications 2 and 3. In reviewing a court-martial, the convening authority presumptively acts upon the advice of his senior legal adviser, not an assistant staff judge advocate. Manual for Courts-Martial, 1969 (Rev.), paragraph 85a. Accordingly, in the instant case, it is not improbable that the convening authority approved Specifications 2 and 3 on the basis that “there was adequate evidence presented by the Government upon which the judge could base his findings of guilty,” since this is the standard applied by his staff judge advocate as to Specifications 1 and 4.
I find myself in the paradoxical position of urging nonaffirmance of Specifications 2 and 3 on the basis of my interpretation of the Court’s holding in United States v. Monahan, 23 U.S.C.M.A. 539, 50 C.M.R. 710, 3 M.J. 489 (1975), a decision with which I strongly disagree.1 There, the accused pleaded not guilty to a charge of desertion *726but guilty of the lesser offense of absence without leave. In discussing the issue of intent, the reviewer commented:
I have found sufficient competent evidence of that offense to which the accused pleaded not guilty to uphold the military judge’s finding of guilty.
Because these remarks demonstrated the reviewer’s use of an improper evidentiary standard, the Court of Military Appeals found prejudicial error notwithstanding that the reviewer had otherwise unmistakably indicated his utilization of the proper standard before recommending approval of the desertion conviction. In fact, in the sentence immediately preceding the comment set forth above, the reviewer had concluded:
The totality of evidence presented in this case indicated beyond a reasonable doubt that Airman Monahan did indeed intend to remain away permanently from the military service.
Furthermore, in his final summation, the reviewer had enjoined the convening authority as follows:
Before approving the finding of guilty, you must determine that such finding is established to your satisfaction beyond a reasonable doubt by competent evidence properly admitted before findings . In addition, before approving the findings of guilty or the sentence adjudged, you must determine, as I have determined as a result of my review:
(3) That the competent evidence of record established beyond a reasonable doubt each element of the offenses of which the accused was found guilty. . (Emphasis supplied.)
These remarks clearly illustrate that the reviewer not only employed the proper evidentiary standard in recommending approval of the findings of guilty of the desertion offense but also, and more importantly, in advising the convening authority of the standard he was to employ before approving those findings. Nevertheless, as indicated, the Court found prejudicial error. Consequently, since the staff judge advocate’s opinion in the instant review indicated his use of an incorrect evidentiary standard, we cannot search elsewhere in the review to find a basis for affirming any of the findings of guilty of those offenses of which the accused pleaded not guilty.
For the reasons stated, I would set aside the findings of guilty of Specifications 1-4 of Charge III, order these charges dismissed and reassess the sentence. However, I join in affirming the sentence as modified by Judge Orser since, in my opinion, this sentence would have been appropriate had all four specifications of Charge III been set aside.

. Nevertheless, I am cognizant of my judicial responsibility of deciding issues in conformity with the results previously reached by the Court of Military Appeals. United States v. Heflin, 23 U.S.C.M.A. 505, 50 C.M.R. 644, 1 M.J. 131 (1975), footnote 6.